05/04/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0588


                                       DA 21-0588
                                    _________________

JADA KU,

             Plaintiff and Appellant,

      v.                                                             ORDER

MONTANA HUMAN RIGHTS BUREAU,

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Jada Ku, to all counsel of record, and
to the Honorable John W. Parker, District Judge.

                                                  For the Court,




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                       May 4 2022